       Case 3:20-cv-01685-MEM Document 13 Filed 07/20/21 Page 1 of 4




                   UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA

LEON STANTON,                            :

                 Plaintiff               :   CIVIL ACTION NO. 3:20-1685

       v.                                :            (JUDGE MANNION)

UNITED STATES OF AMERICA,                :
et al.,
                                         :
                 Defendants
                                         :


                                   ORDER

      Pending before the court is the June 8, 2021 report of Magistrate Judge

Mehalchick, which recommends that the pro se complaint, (Doc. 1-1), of

plaintiff Leon Stanton, formerly an inmate at FCI Schuylkill, and presently

confined at USP Allenwood, be dismissed without further leave to amend

pursuant to 28 U.S.C. §1915(e)(2)(B)(ii) and 28 U.S.C. §1915A for failure to

state a claim. (Doc. 12). No objections have been filed to the report and

recommendation and, the time within which they were due has expired. Upon

review, the report will be adopted in its entirety.

      By way of relevant background, plaintiff initially filed his complaint in

the Schuylkill County Court and it was removed by the defendant United

States to federal court on September 16, 2020. (Doc. 1). Judge Mehalchick
          Case 3:20-cv-01685-MEM Document 13 Filed 07/20/21 Page 2 of 4




then initially screened the plaintiff’s complaint on November 24, 2020, and

determined that it failed to state a claim under Rules 8, 10, and 12(b)(6) of

the Federal Rules of Civil Procedure. (Doc. 7). In her Memorandum, Judge

Mehalchick detailed the many deficiencies of plaintiff’s original complaint as

well as instructing the plaintiff how to conform his complaint to the pleading

requirements of Fed.R.Civ.P. 8 and 10. The judge also granted the plaintiff

leave to file an amended complaint within 30 days, i.e., by December 24,

2020. (Doc. 8). Nonetheless, the plaintiff failed to file his amended pleading

as directed by the court. Nor has plaintiff requested an extension of time to

file his amended complaint. In fact, plaintiff has not filed any document in his

case since March 15, 2021.

      By way of the instant report, Judge Mehalchick has determined that, in

addition to the failure of plaintiff to abide by her Order to file an amended

complaint, his original complaint fails to properly state any cognizable claim.1

As such, Judge Mehalchick recommends that the plaintiff’s complaint be

dismissed for failure to state a claim, and she recommends that any such

dismissal be without further leave to amend since the plaintiff failed to cure




      1
        Judge Mehalchick’s report also specifies the relevant legal standards
of the Rules as well as the many violations of the Rules with respect to
plaintiff’s complaint which the court does not repeat herein.
                                      -2-
       Case 3:20-cv-01685-MEM Document 13 Filed 07/20/21 Page 3 of 4




the deficiencies of his original complaint after having been provided a

previous opportunity to do so.

      Where no objection is made to a report and recommendation, the court

should, as a matter of good practice, Asatisfy itself that there is no clear error

on the face of the record in order to accept the recommendation.@ Fed. R.

Civ. P. 72(b), advisory committee notes; see also Univac Dental Co. v.

Dentsply Intern., Inc., 702 F.Supp.2d 465, 469 (M.D. Pa. 2010) (citing

Henderson v. Carlson, 812 F.2d 874, 878 (3d Cir. 1987) (explaining judges

should give some review to every report and recommendation)).

Nevertheless, whether timely objections are made or not, the district court

may accept, not accept, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge. 28 U.S.C. '636(b)(1);

Local Rule 72.31.

      Upon review of Judge Mehalchick’s report and recommendation, the

court finds no clear error of record. Moreover, the court agrees with the

sound reasoning which led Judge Mehalchick to her conclusions. As such,

the court will adopt the report and recommendation in its entirety.

      NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

      (1) The report and recommendation of Judge Mehalchick, (Doc.

      12), is ADOPTED IN ITS ENTIRETY as the decision of the court.

                                      -3-
             Case 3:20-cv-01685-MEM Document 13 Filed 07/20/21 Page 4 of 4




        (2) The plaintiff’s complaint, (Doc. 1-1), is DISMISSED WITH

        PREJUDICE for failure to state a claim under Fed.R.Civ.P. 8(a)

        and 12(b)(6).

        (3) The Clerk of Court is directed to CLOSE THIS CASE.




                                            S/ Malachy E. Mannion
                                            MALACHY E. MANNION
                                            United States District Judge

DATE: July 20, 2021
20-1685-01




                                         -4-
